MEMORANDUM **
Manuel Ponce appeals the district court’s imposition of a 34-month sentence following his guilty-plea conviction for conspiracy to make false statements to a financial institution and using false identification to secure bank loans, in violation of 18 U.S.C. §§ 371, 1014, 1028(a)(7). We have jurisdiction pursuant to 18 U.S.C. § 3742(a).
We vacate the sentence and remand for resentencing in light of United States v. Booker, — U.S.-,-, 125 S.Ct. 738, 769, 160 L.Ed.2d 621 (2005) and United States v. Ameline, 400 F.3d 646, No. 02-30326, 2005 WL 350811 (9th Cir. Feb. 10, 2005).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.